Dissenting Opinion by
Judge Barry:
Contrary to the assertion of the majority, I believe that Section 708(a) of the Judicial Code, 42 Pa. C. S. 708(a) (Section 708(a)), applies in the present case. I believe the majority is acting incorrectly in reversing the trial court simply because the appellee filed suit in mandamus rather than in assumpsit as is undoubtedly indicated by Section 2c of the Refund Enabling Act of 1943, Act of May 21, 1943, P.L. 349, as amended, 72 P.S. §5566c.
Section 708(a) clearly states, “No objection to a governmental determination shall be defeated by reason of error in the form of the objection or the office of clerk of court in which the objection is filed.” Appellee has demanded a refund of taxes which the City of Pittsburgh (City), he contends, was not entitled to collect, and the City took no action on appellee’s request for a refund. I believe the refusal to take action on appellee’s request constituted a governmental determination as envisioned by the drafters of the Ju*249dicial Code. “Objection” is defined in Black’s Law Dictionary, p. 968 (5th Ed. 1979) as “ [t]he . . . argument or reason urged by [a party] in support of his contention that the matter or proceeding objected to is improper or illegal.” Appellee therefore had at least two ways to “object” to the City’s inaction on his refund request. He could have filed an action in assumpsit as called for by the Refund Enabling Act or he could have filed an action in mandamus. There can be no dispute that were it not for the Section 2c of the Refund Enabling Act, mandamus would be a proper remedy in the situation where a governmental body refused to act on a taxpayer’s demand for refund of improperly collected taxes. In my view, the majority’s assertion that the form of the objection is fatal to his case is no longer the law in view of the passage of the Judicial Code. What else can this provision mean if not exactly this? Are we so used to doing things the old way that we are overlooking the obvious ?
It is well known that in recent years, courts have been loath to abide by hyper-technical and overly formal rales which tend to defeat, rather than promote, the prompt resolution of oases on the merits. William Penn Parking Garage, Inc. v. City of Pittsburgh, 464 Pa. 168, 346 A.2d 269 (1975) (plurality opinion). The Supreme Court, in adopting its own rules, has stated, “The rales shall be liberally construed to secure a just, speedy and inexpensive determination of every action or proceeding to which they are applicable. The Court at every stage of any such action or proceeding may disregard any error or defect of procedure which does not affect the substantial rights of the parties.” Pa. R.C.P. No. 126 (emphasis added). The Supreme Court has recently abolished the procedural distinctions between actions in assumpsit and trespass. Pa. R.C.P. No. 1001. I, therefore, believe that Section 708 (a), which deals only with public bodies, was passed *250in accordance with the desire to soften the effect of rules which follow the hyper-technical pleading requirements of the common law. Appellee’s action in mandamus, I believe, was properly before the trial court.
The City alleges that appellee failed to file a timely request for a refund. Section 2b of the Refund Enabling Act provides, in pertinent part, “Refunds of said moneys [to which the political subdivision is not entitled] shall not be made, unless a written claim therefore is filed, within the political subdivision involved, within two years of payment therefore. . . .” 72 P.S. §5566b. The record indicates that appellee made payments on the tax in question for the fourth quarter of 1-970, all four quarters in 1971 and the first quarter of 1972. Unfortunately, the record does not indicate the date of payment for each of these quarters. I do believe that any payments made before December 27, 1971 (appellee filed the demand for refund on December 27, 1973) cannot be recovered because of the time provisions of Section 2b. Obviously, if the appellee is barred under a proper form of action, he can’t reinstate his claim by choosing an improper form of action.
The trial court held it could not deal with the timeliness of the refund demand because another judge had denied the City’s preliminary objection on this issue in a pre-trial proceeding. The trial judge therefore reasoned that he was bound by the order of the Court of Common Pleas of Allegheny County. I need not resolve that exact question. Whatever effect the prior order denying preliminary objections may have had is of no moment, as we are reviewing for the first time in our appellate capacity the propriety of the ruling on the timeliness of the refund demand.
The City raises a number of other arguments concerning the impropriety of the trial court’s order re*251quiring the City to refund the taxes in question. My review of the record indicates that none of these arguments have any merit. Due to the uncertainty concerning the date of payment of the taxes in question with regard to the timeliness of the refund demand, I would remand for a factual determination of this issue.
Judge Craig joins in this dissent.